DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 1/23/2020.
Claim(s) 1-20 is/are pending in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 4-5, 13-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4 and 13, it is unclear whether the “value” in each claim (line 3 of claim 4 and line 3 of claim 13) is the same “value” of claims 2 and 11 (last line of 3 and last line of claim 11), respectively, or if they’re entirely different components. 
Claims 5 and 14 are rejected due to their dependency on a rejected base claim.			
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kentley et al. (US 2017/0123421 A1), hereafter referred to as Kentley.
Regarding claims 1, 10, and 19, Kentley teaches a method and a system for dispatching trips to a plurality of autonomous vehicles, the system comprising: 
hardware processing circuitry; 
a non-transitory computer readable storage medium storing instructions that when executed configure the hardware processing circuitry to perform the method, the method comprising:
deriving operational design domain (ODD) parameters (“routing characteristics”, para. 0153) for an autonomous vehicle of a first vehicle type (“autonomous vehicles 3630a”, Fig. 36) based on vehicle movement data (“routing data 3650”, Fig. 36) (“Dispatch tracker 3636 may be configured to track dispatched autonomous vehicles, as well as data with which routing data and routing paths are determined (e.g., either prior to or during transit). Dispatch tracker 3636 may be configured to receive policy data 3601, environmental data 3606 (e.g., weather data, traffic data, construction data, etc.), fleet management data 3646, and any other routing-related data to generate routing characteristics that may be associated with various portions of routing data 3650, including, but not limited to one or more path portions or road segments of paths 3683”, para. 0153), the vehicle movement data at least describing a plurality of trips (“set of routing data”, para. 0146, see also “routing data”, para. 0147 and “AV routing data 3650a”, Fig. 36) executed by a set of autonomous vehicles (“the same autonomous vehicles”, para. 0146) of the first vehicle type (“Instances of autonomous vehicle routing data 3650 depicted in FIG. 36 may include sets of routing data for…the same autonomous vehicles”, para. 0146, “According to some examples, autonomous vehicle dispatch optimization calculator 3634 may be configured to generate routing data, such as autonomous vehicle (“AV”) routing data 3650a…routing data for an autonomous vehicle may include a…destination location (“D1a”) 3684a. The data representing destination location 3684a may be associated with, or include, various types of data, such as data representing a GPS coordinate, an estimated time of arrival, an estimated time of travel, an estimated distance of travel…fleet optimization manager 3620 may provide for a modified path (e.g., a change in destination) during transit between origination location 3682a and destination location 3684a. Routing data 3650a may include updated data to reflect a change in navigation of the autonomous vehicle”, para. 0147); 
identifying a first ODD parameter (“one or more routing characteristics”, para. 0158) of the ODD parameters that meets a criterion (“detects a change”, para. 0158) (“To illustrate operation of dispatch tracker 3636 and optimizer 3638, consider the following example. Based upon routing characteristics and origination locations 3682 and requested destination locations 3684, optimizer 3638 generates a set of routing data 3650 to route optimally a number autonomous vehicles. One of the routes may be described by routing data 3650a. Dispatch tracker 3636 may be configured to monitor one or more routing characteristics associated with one or more portions of path 3683a. Next, consider that dispatch tracker 3836 detects a change in one or more routing characteristics, whereby the autonomous vehicle is to deviate from path 3683a onto modified path portion 3685 responsive to the changed routing characteristic”, para. 0158); 
generating a first new trip (“modified path 3685”, Fig. 36) based on the identified ODD parameter (“Responsive to the detected routing characteristic, optimizer 3638 may be configured to identify modified path 3685 for an autonomous vehicle, and may further be configured to include updated data (e.g., data representing instructions to change to a modified path 3685) in command data 3642, which may be transmitted to the autonomous vehicle. As such, command data 3642 may be configured to cause the autonomous vehicle to navigate via modified path 3685 (or portion thereof)”, para. 0158); 
selecting an autonomous vehicle (“an autonomous vehicle”, para. 0158) to execute the first new trip; and 
sending, to the selected autonomous vehicle, a request (“command data 3642”, Fig. 36, para. 0158) to execute the first new trip.

Regarding claims 7 and 16, Kentley further teaches wherein deriving the ODD parameters comprises: 
identifying a number of trips (“Dispatch tracker 3636 may be configured track dispatched autonomous vehicles, as well as data with which routing data and routing paths are determined”, para. 0153) indicated by the vehicle movement data including a map segment of a first map segment type (“Dispatch tracker 3636 may be configured to receive…routing-related data to generate routing characteristics that may be associated with various portions of routing data 3650, including, but not limited to one or more path portions or road segments of paths 3683”, para. 0153), and
deriving a second ODD parameter (“optimized set or subset of routing paths”, para. 0158) based on the identified number of trips (“Optimizer 3638 is configured to generate an optimized set or subset of routing paths, based on one or more routing characteristics of one or more path portions or road segments”, para. 0158).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 11-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 2017/0123421 A1) in view of Kitchel et al. (US 2017/0131108 A1), hereafter referred to as Kitchel.
Regarding claims 2, 11, and 20, Kentley further teaches wherein the identifying that the first ODD parameter meets the criterion comprises determining that the vehicle movement data indicates a vehicle trip (“path 3683a”, Fig. 36) including a first route segment type (“portion 3689”, Fig. 36) that is below a threshold (Kentley does not explicitly teach a threshold, however, a threshold is inherent as Kentley teaches “dispatch tracker 3836 detects a change in one or more routing characteristics, whereby the autonomous vehicle is to deviate from path 3683a onto modified path portion 3685 responsive to the changed routing characteristic” and thus a threshold must be set to for the “dispatch tracker” to detect a “change”), and the generating of the first new trip generates the first new trip to include a route segment having the first route segment type (“examples of a changed routing characteristic can include one or more of the following: a request by a passenger to change destinations, a detected routing characteristic associated with a portion 3689 of path 3683a (e.g., a change to due to increased traffic or an accident), a policy for which routing an autonomous vehicle over a remainder portion of path 3683a may be deemphasized or avoided (e.g., an intersection at which navigation complexities may arise), a teleoperator command (e.g., a teleoperator-generated command to modify navigation of the autonomous vehicle)”, para. 0158), the method further comprising: 
receiving a response to the request (“At 4108, data representing a command to cause navigation of an autonomous vehicle to a delivery location may be transmitted to a specific autonomous vehicle”, para. 0179, wherein the “autonomous vehicle” responding to the “command data” by executing the instructions of the command corresponds to Applicant’s “response”, “Command data 3642 may include one or more subsets of executable instructions that, when transmitted and executed by an autonomous vehicle controller of an autonomous vehicle, provides for navigation of one or more autonomous vehicles 3630a”, para. 0144), and 
assigning the first ODD parameter to a value (“updated data”, para. 0158) based on the response (“Responsive to the detected routing characteristic, optimizer 3638 may be configured to identify modified path 3685 for an autonomous vehicle, and may further be configured to include updated data (e.g., data representing instructions to change to a modified path 3685) in command data 3642, which may be transmitted to the autonomous vehicle”, para. 0158).
Kentley does not explicitly teach the meeting of the criterion comprises determining that the vehicle movement data indicates a number of vehicle trips including a first route segment type that is below a threshold. Kentley instead teaches the meeting of the criterion comprises detecting “a change in one or more routing characteristics, whereby the autonomous vehicle is to deviate from path 3683a onto modified path portion 3685 responsive to the changed routing characteristic” (para. 0158). 
However, Kitchel teach GPS data repair, comprising:
determining that vehicle movement data (“GPS data points”, para. 0080) indicates a number of vehicle trips (“efforts 704-710”, Fig. 7) including a first route segment type (“segment 702”, Fig. 7) that is below a threshold (“criterion”, “a validation criterion is that less than a predetermined threshold of efforts has been determined to match the segment since the segment has been created or last validated”, para. 0053) (“At 602, a stored segment to validate is determined. For example, the stored segment is determined to have met a validation criterion”, para. 0071, “FIG. 7 is a diagram showing an example of visual representations of a segment and efforts that have been determined to match the segment. A segment may be represented by a series of discrete GPS data points…GPS data point 712 is associated with segment 702. For example, segment 702 may have been defined based on the GPS data associated with a particular user's uploaded effort… Each effort also corresponds to a series of discrete GPS data points. For example, GPS data point 714 is associated with effort 704”, para. 0080).
Both Kentley and Kitchel teach improving trips taken by vehicles. Kentley teaches creating a “modified path” traversed by autonomous vehicles due to a detected change in navigation (para. 0146-0148). Kitchel teaches validating a road “segment” when a number of matching “efforts” over the “segment” are less than a “predetermined threshold” (para. 0080, Fig. 6-7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kentley with the teachings of Kitchel such that the “routing characteristics” (para. 0153) of Kentley are determined to meet the criterion when “the stored segment is determined to have met a validation criterion” (para. 0071) “that less than a predetermined threshold of efforts has been determined to match the segment” (para. 0053), as taught by Kitchel. The motivation for doing so would be to avoid “error”, as taught by Kitchel (para. 0002). This would require the simple substitution of the determining the “changed routing characteristic” (para. 0158), as taught by Kentley for determining the “stored segment is determined to have met a validation criterion” (para. 0071), as taught by Kitchel. 

Regarding claims 3 and 12, Kentley further teaches conditionally generating a first routing constraint (“(e.g., data representing instructions to change to a modified path 3685)”, para. 0158) for autonomous vehicles of the first vehicle type based on the value.







Claim(s) 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 2017/0123421 A1) in view of Kitchel et al. (US 2017/0131108 A1) further in view of Seamann et al. (US 2018/0276609 A1), hereafter referred to as Seaman. 
Regarding claims 4 and 13, Kentley in view of Kitchel do not explicitly teach: 
determining the response indicates a rejection of the request; and 
setting a value of the first ODD parameter to indicate the rejection.
However, Seaman teaches determining whether a vehicle is able to transfer a cargo transportation unit, comprising:
determining a response indicates a rejection of a request (“FIG. 3 is a flow diagram of an example process that can be performed by the vehicle controller 110…The vehicle controller 110 receives (at 302) information of a characteristic relating to transport of the CTU, where the information is sent by a CTU controller (e.g., 106 in FIG. 1)…the information relating to transport of the CTU may be included in a request sent by the CTU controller 106”, para. 0026, “The vehicle controller 110 determines (at 304), based on the received information, whether the vehicle 102 is able to transfer the CTU to a destination of the CTU”, para. 0027, “In response to determining that the vehicle 102 is not able to transfer the CTU to the destination of the CTU, the vehicle controller 110 is to send (at 308) an indication to the CTU indicating that the vehicle is unable to accept a request to transfer the CTU to the destination”, para. 0029, wherein “vehicle 102 is not able to transfer the CTU” in “308” corresponds to Applicant’s “a response indicates a rejection” and the “request” of para. 0026 citation above corresponds to Applicant’s “request”); and 
setting a value (“an indication”, para. 0029) of a first ODD parameter (“ability”, para. 0034) to indicate the rejection (“Some vehicles may be rated to carry cargo having specific characteristics…a vehicle with the ability to adjust to the softer suspension, or can adjust to a range of suspension settings compatible with the cargo, may be selected. If a request for transfer of the CTU specifies that the cargo is fragile, then the vehicle can reject the request if the vehicle does not have the ability to transfer fragile cargo (e.g., the vehicle has a stiff suspension that can cause large forces that can damage the fragile cargo)”, para. 0034).
All the components are known Kentley in view of Kitchel and in Seaman. Kentley in view of Kitchel teach all the limitations but for wherein the response indicates a rejection of the request and indicating the rejection. Since Seaman teaches determining “vehicle 102 is not able to transfer the CTU” after receiving a “request” (para. 0026-0027) and sending “an indication…indicating that the vehicle is unable to accept a request” (para. 0029) related to an “ability” of a vehicle (para. 0034), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kentley in view of Kitchel by rejecting the commands of the “command data 3642” (Fig. 36) of Kentley in view of Kitchel, as taught by Seaman (see citations of Seaman above). The motivation for doing so would be to not transport cargo if the vehicle does not have capabilities to carry such cargo, as taught by Seamann (“If a request for transfer of the CTU specifies that the cargo is fragile, then the vehicle can reject the request if the vehicle does not have the ability to transfer fragile cargo”, para. 0034).

Regarding claims 5 and 14, Kentley further teaches generating a first routing constraint to indicate use of the first route segment type is prohibited for autonomous vehicles of the first type based on the rejection of the request (“examples of a changed routing characteristic can include…a policy for which routing an autonomous vehicle over a remainder portion of path 3683a may be deemphasized or avoided”, para. 0158).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 2017/0123421 A1) in view of LaBorde (US 10,026,506 B1).
Regarding claims 6 and 15, Kentley further teaches: 
a model (“model”, para. 0164) based on the vehicle movement data (“Data 3769 may represent…routing data”, para. 0163, Fig. 37B) (“FIGS. 37A and 37B are diagrams depicting examples of data types and data arrangements for repositories configured to store autonomous vehicle fleet optimization data, according to some examples. Diagram 3700 of FIG. 37A depicts examples of data types and/or data arrangements (e.g., data structures) for associating and/or storing fleet management data in a fleet management data repository 3746”, para. 0159, “Data 3769 may represent one or more other subsets of other types of routing data that may be used to determine whether to schedule or dispatch an autonomous vehicle for purposes of providing an autonomous vehicle transportation service”, para. 0163, “Any of repositories 3746 and 3747 of FIGS. 37A and 37B may respectively be implemented using any type of database technology, and may include any database schema or any database management systems configured to implement, for example, relational database models, or SQL, ODBC, JDBC, etc.”, para. 0164); 
receiving a request (“transportation request”, para. 0166) for a second trip from an origin location (“pickup location 3761”, Fig. 37B) to a destination location (“destination location 3763”, Fig. 37B) (“one or more routing characteristics may be formed or derived from either autonomous vehicle characteristics data in repository 3746 or routing data in repository 3747”, para. 0164, “FIG. 38 is a diagram depicting an example of routing autonomous vehicles in accordance with a set of optimized routing paths, according to some examples. Diagram 3800 depicts a fleet optimization manager 3820 including an autonomous vehicle (“AV”) dispatch optimization calculator 3834 and a fleet command generator 3840, which is configured to generate command data 3842”, para. 0165, “An autonomous vehicle station may be a source of an inventory of autonomous vehicles from which an autonomous vehicle may be dispatched to service a transportation request, such as a request generated by a user 3802a”, para. 0166); 
determining from the model, a set of autonomous vehicle types (“fleet of autonomous vehicles 4030”, Fig. 38) based on the origin location and the destination location (“FIG. 40 is a diagram depicting an example of routing autonomous vehicles in accordance with reduced functionality of at least one component of an autonomous vehicle…Diagram 4000 depicts a fleet optimization manager 4020 including an autonomous vehicle (“AV”) dispatch optimization calculator 4034 and a fleet command generator 4040, which is configured to generate command data 4042”, para. 0176); 
selecting an autonomous vehicle (“an autonomous vehicle 4030”, para. 0178) type from the set (“autonomous vehicles 4030 operating with one or more components functioning less than a normative range of operation, optimizer 4038 may be configured to optimize the servicing of requests using such an autonomous vehicle 4030…an autonomous vehicle operating with a component having reduced functionality may be limited to servicing requests within boundaries 4054a, 4054b, and 4054c, where may be adjacent (e.g., at any distance) to AV stations 4052a, 4052b, and 4052c, respectively”, para. 0178); 
sending a request to execute the second trip to an autonomous vehicle of the selected type (see para. 0176-0178 citations above and “4108”, Fig. 41, “At 4108, data representing a command to cause navigation of an autonomous vehicle to a delivery location may be transmitted to a specific autonomous vehicle”, para. 0179); 
receiving a response to the request (wherein the “autonomous vehicle” responding to the “command data” by executing the instructions of the command corresponds to Applicant’s “response”, “Command data 3642 may include one or more subsets of executable instructions that, when transmitted and executed by an autonomous vehicle controller of an autonomous vehicle, provides for navigation of one or more autonomous vehicles 3630a”, para. 0144).
Kentley does not explicitly teach wherein the model is trained based on the vehicle movement data nor further training the model based on the origin location, destination location, the selected autonomous vehicle type, and the response. Instead, Kentley teaches the “model” is “database technology” (para. 0164).
However, LaBorde teaches a system, RFID chip, server and method for capturing vehicle data, comprising:
training a model (“trained models 2007”, Fig. 9, “the server device 2014 stores one or more trained models 2007 which are used to determine an appropriate vehicle/driver, charge, travel path, and/or travel time for an event such as a pick-up request”, C12, lines 38-41) based on vehicle movement data; and
further training the model based on an origin location, destination location, a selected autonomous vehicle type, and a response (“A representation of the process for creating, training and using the trained model is shown in FIG. 12. Raw data 1101 is normalized 1103, and then input into the model 1105. The model 1105 is trained to form the trained model 1107. New data 1109 is normalized 1103 and input into the trained model 1107…data can be past pick-up request events with known deviation outcomes. The properties of the data can be attributes of the vehicle, origination location of the pick-up request or vehicle, drop-off location, time, date, driver identification, etc.”, C12, lines 41-55).
Both Kentley and LaBorde teach using models to select an autonomous vehicle to complete a trip. Kentley implements a model comprising “database” technology (para. 0164) and LaBorde implements a model which is “trained” (C12, lines 38-41). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the model of LaBorde for the model of Kentley to achieve the predictable result of selecting an autonomous vehicle to complete the trip. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The motivation for doing so would be to update the model as new events occur, as taught by LaBorde (“instructions configure the server device controller to: create a model such as a neural network model (NNM) for modeling events; train and validate the NNM by supervised learning; calculate an output value for new events based upon the trained NNM; and classify the output value”, C2, lines 10-15).

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 2017/0123421 A1) in view of Konrardy et al. (US 2020/0317216 A1), hereafter referred to as Konrardy.
Regarding claims 8 and 17, Kentley does not explicitly teach wherein identifying that the first ODD parameter meets the criterion comprises: 
identifying a number of trips indicated by the vehicle movement data that demonstrate a capability based on the first ODD parameter; 
determining the number of trips is below a threshold; and 
determining the first ODD parameter meets the criterion based on the determination.
However, Konrardy teaches operator-specific configuration of autonomous vehicle operation, comprising:
identifying a number of trips (“vehicle trips”, para. 0125) indicated by vehicle movement data (“operating data”, “502”, Fig. 5) that demonstrate a capability (“degrees of autonomous or semi-autonomous vehicle operation”, para. 0120) based on a first ODD parameter (“information regarding whether autonomous vehicles may safely operate in various autonomous or semi-autonomous modes along particular roadways may further be used to establish permissions or recommendations regarding the roadways for autonomous operation feature use by other vehicles”, para. 0120) (“FIG. 5 illustrates a flow diagram of an exemplary autonomous operation suitability mapping method 500 for determining the suitability of various locations for autonomous and/or semi-autonomous operation of vehicles. The method 500 may be used to obtain and process data from multiple sources to determine suitability of locations such as road segments for various degrees of autonomous or semi-autonomous vehicle operation”, para. 0120, “Blocks 508-516 may be repeated in a loop until all road segments (or all road segment selected for analysis) have been analyzed and scored…road segments for which too little operating data has been received (e.g., less than a threshold number of independent data points, less than a threshold number of separate vehicle trips associated with the road segment, etc.) may not be analyzed.”, para. 0125); 
determining the number of trips is below a threshold (“less than a threshold”, para. 0125); and 
determining the first ODD parameter meets a criterion (“too little operating data has been received”, para. 0127) based on the determination.
Both Kentley and Konrardy teach controlling dispatching of a vehicle from a plurality of vehicles (see para. 0153 of Kentley: “Dispatch tracker 3636 may be configured to track dispatched autonomous vehicles,” and see para. 0120 of Konrardy: “plurality of vehicles may include a fleet of vehicles commonly owned, operated, or controlled or otherwise operated in a coordinated manner by one or more parties”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kentley with the teachings of Konrardy by determining that the “one or more routing characteristics” (para. 0158) of Kentley meets the criterion when it’s been determined that “road segments for which too little operating data has been received” (para. 0127), as taught by Konrardy. The motivation for doing so would be to “to determine suitability of locations such as road segments for various degrees of autonomous or semi-autonomous vehicle operation” (para. 0120), as taught by Konrardy. This would require the simple substitution of the determining the “changed routing characteristic” (para. 0158), as taught by Kentley for determining “less than a threshold number of separate vehicle trips associated with the road segment” have been received (para. 00125), as taught by Konrardy.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 2017/0123421 A1) in view of Seamann et al. (US 2018/0276609 A1).
Regarding claims 9 and 18, Kentley further teaches: 
receiving a response to the request (“At 4108, data representing a command to cause navigation of an autonomous vehicle to a delivery location may be transmitted to a specific autonomous vehicle”, para. 0179, wherein the “autonomous vehicle” responding to the “command data” by executing the instructions of the command corresponds to Applicant’s “response”, “Command data 3642 may include one or more subsets of executable instructions that, when transmitted and executed by an autonomous vehicle controller of an autonomous vehicle, provides for navigation of one or more autonomous vehicles 3630a”, para. 0144).
Kentley does not explicitly teach unconditionally canceling the request in response to receiving the response.
However, Seaman teaches determining whether a vehicle is able to transfer a cargo transportation unit, comprising:
unconditionally canceling a request (“request” of para. 0026) in response to receiving a response (“FIG. 3 is a flow diagram of an example process that can be performed by the vehicle controller 110…The vehicle controller 110 receives (at 302) information of a characteristic relating to transport of the CTU, where the information is sent by a CTU controller (e.g., 106 in FIG. 1)…the information relating to transport of the CTU may be included in a request sent by the CTU controller 106”, para. 0026, “The vehicle controller 110 determines (at 304), based on the received information, whether the vehicle 102 is able to transfer the CTU to a destination of the CTU”, para. 0027, “In response to determining that the vehicle 102 is not able to transfer the CTU to the destination of the CTU, the vehicle controller 110 is to send (at 308) an indication to the CTU indicating that the vehicle is unable to accept a request to transfer the CTU to the destination”, para. 0029, wherein “determining the vehicle 102 is not able to transfer the CTU” in “308” corresponds to Applicant’s “response”).
All the components are known Kentley and in Seaman. Kentley teaches all the limitations but for cancelling the request. Since Seaman teaches determining “vehicle 102 is not able to transfer the CTU” after receiving a “request” (para. 0026-0027), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kentley by cancelling the commands of the “command data 3642” (Fig. 36) of Kentley, as taught by Seaman (see citations of Seaman above). The motivation for doing so would be to not transport cargo if the vehicle does not have capabilities to carry such cargo, as taught by Seamann (“If a request for transfer of the CTU specifies that the cargo is fragile, then the vehicle can reject the request if the vehicle does not have the ability to transfer fragile cargo”, para. 0034).
Conclusion




The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665